DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

2. The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the terminal engagement slot , engagement bore (it is unclear why r.n. 14 is related to engagement bore) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

3. The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor
regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.
Claim 1-12,14,16,18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlIA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites :
“the main wall comprising an engagement bore”
“the front connection portion comprising the engagement member disposed on a lateral side of the front connection portion; the protrusion disposed on an insertion end of a junction of the cover body; when the metal casing being engaged with an outer side of the plastic casing, the protrusion being engaged in the engagement bore, and the protrusion being engaged in the combination position;
It is unclear how the terminal engagement slot communicate with terminal.
It is unclear why the engagement member (r.n. 22) “disposed on a lateral side of the front connection portion,”
It is unclear, how one element “protrusion” communicates with the bore and with the combination position :
“the protrusion being engaged in the engagement bore, and the protrusion being engaged in the combination position;”


However, the written description fails to disclose the corresponding structure, material, or acts
for performing the entire claimed function and to clearly link the structure, material, or acts to the
function.
It is unclear if the plastic casting (r.n. 2) is an integral component ot it consists of two assembled elements — a cover and a front connection portion
Claim 2, recites “bolt body disposed on an end portion of the bolt strip”
It is unclear on what end of the bolt strp the bolt body is disposed”
Claim 5, recites “transitional side perpendicular to the lateral side””
It is unclear on what end of the transitional side  is disposed” (the spec. does not mention  the transitional side)
Claim 14, 18, recite, “bolt strip of the terminal assembly is deformable.” 
The spec does not disclose deformable bolt strip and  a assembling mechanism .
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C.
112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the
claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0)
and 2181.

Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale, or otherwise available to the public before the effective filing date of the claimed
invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively filed
before the effective filing date of the claimed invention.
. Claim(s) 1-20 is/are, as they are understood, because the 112 problems ,  rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Ju (US 2019.0067854)
With regard to claim 1 , Ju (US 2019.0067854) disclose, as it can be understood due to the 112 problem, discloses a connector, comprising  a metal casing (3) comprising
a main wall  (31)comprising an engagement bore, a side wall (33) on a side of the main wall, and 
a combination position adjacent a junction of the main wall and the side wall;
a plastic casing  (200) formed in a cuboid shape and comprising
a cover body  comprising a protrusion adjacent an insertion end of a junction of the cover body and a terminal engagement slot (15) on a lateral side of the cover body|[;]], and the main wall comprising an engagement bore disposed on the main wall; the side wall disposed on two sides of the main wall; the combination portion formed on a junction between the main wall and the side wall (Fig. 4);
a front connection portion and the terminal engagement slot being disposed in the cover body and connected to the cover body on a lateral side of the cover body, respectively the front connection portion comprising an engagement member on a lateral side of the front connection portion; and a terminal assembly disposed in the front connection portion  wherein: the 
the metal casing (3) being engaged with engages an outer side of the plastic
casing, the engagement member engages the engagement bore, and the
protrusion engages the combination position;
the terminal assembly being inserted in the front connection portion and comprising an upper terminal (22) and a lower terminal (222); and
the upper terminal and the lower terminal comprising a metal pin and a plastic strip (21).
With regard to claim 2 , Ju (US 2019.0067854) disclose that the terminal assembly comprises an upper terminal comprises assembly (22) comprising a bolt strip; the bolt strip being disposed on a lateral side of the upper terminal assembly, the bolt strip (34)comprising a bolt body; the bolt body (36) disposed on the other end portion of the bolt strip connecting the upper terminal; and
when the upper terminal is inserted in the front connection portion, the bolt body is pressed by the terminal engagement slot to deform, so as to be placed into the terminal engagement slot, and subsequently restored to an original bolt body shape and fitted in the terminal engagement slot; whereby the bolt strip is fastened in the terminal engagement slot.

With regard to claim 3 , Ju (US 2019.0067854) disclose that  (Fig. 6) the side wall comprises a foot; the foot being disposed on one side of the side wall which is connected and configured to connect with a PCB; and
the foot being formed in a straight foot type or a patch type; the straight foot type foot presented in comprises a straight plate shape, and the patch type foot presented in or a [[curve]] curved body. 
With regard to claim 4 , Ju (US 2019.0067854) disclose that  (Fig. 7)
the terminal assembly comprises an upper terminal assembly comprising an engagement stud (37)  and a lower terminal assembly comprising an engagement slot (38); the engagement stud disposed on the lower terminal; the engagement slot disposed on the upper terminal; and 
the upper terminal assembly and the lower terminal assembly being engaged engage each other through the engagement stud and the engagement slot.
With regard to claim 5 , Ju (US 2019.0067854) disclose that  (Fig. 7)
connector, comprising: an insulative housing (1) comprising a body and a front portion connected to each other, the body comprising a lateral side, a transitional side extending perpendicular to the lateral side, and a protrusion comprising a portion extending from the lateral side and a portion extending from the transitional side; a terminal assembly comprising a plurality of metal pins and fixed in the insulative housing; and a metal shell comprising a main wall and a side wall extending from a side of the main wall, and an opening extending from the main wall to the side wall, wherein the protrusion of the insulative housing engages the opening of the metal shell (3) , such that the metal shell is restrained from moving upward, downward, leftward or rightward relative to the insulative housing.

    PNG
    media_image1.png
    563
    647
    media_image1.png
    Greyscale

With regard to claim 6 , Ju (US 2019.0067854) disclose that  ( please see an annotated Fig. 3 above) : the main wall of the metal shell  (3) comprises an opening, the front portion of the insulative housing (1)  comprises a lateral side comprising a member, and the member of the front portion of the insulative housing engages the opening of the main wall of the metal shell.
With regard to claim 7 , Ju (US 2019.0067854) disclose that  ( please see an annotated Fig. 3 above) : the transitional side of the body of the insulative housing is a first transitional side, the protrusion of the body of the insulative housing is a first protrusion comprising the portion extending from the lateral side and the portion extending from the first transitional side, 
the body of the insulative housing comprises a second transitional side extending perpendicular to the lateral side, the first transitional side and the second transitional side are on opposite sides of the lateral side, and
the body of the insulative housing comprises a second protrusion comprising a portion
extending from the lateral side and a portion extending from the second transitional side.
With regard to claim 8 , Ju (US 2019.0067854) disclose that  ( please see an annotated Fig. 3 above) the side wall of the metal shell is a first side wall (32),
 the opening of the metal shell is a first opening extending from the main wall (31)to the first side wall, the metal shell comprises a second side wall extending from a side of the main wall that is opposite to the side the first side wall extends, the metal shell comprises a second opening extending from the main wall to the second side wall, and  the second protrusion of the insulative housing engages the second opening of the metal shell.
With regard to claims 9 and 10 , Ju (US 2019.0067854) disclose that  ( please see an annotated Fig. 3 above) the portion of the protrusion extending from the lateral side and the portion of the protrusion extending from the transitional side are connected.

With regard to claim 11 and 12, Ju (US 2019.0067854) disclose that  ( please see an annotated Fig.6 below) the lateral side of the body of the insulative housing comprises a pair of slots,
the terminal assembly comprises a bolt strip holding the plurality of metal pins, the bolt strip comprising a pair of bolt bodies, the pair of bolt bodies of the terminal assembly are fitted in the pair of slots of the insulative housing.
With regard to claims 13, Ju (US 2019.0067854) disclose that  ( please see an annotated Fig. 3 above) connector, comprising: an insulative housing (1)  comprising a body and a front portion connected to each other, the body comprising a lateral side, a transitional side extending perpendicular to the lateral side, the lateral side comprising a slot, and a protrusion extending from the lateral side and the transitional side; a metal shell (3) fixed to the insulative housing, the metal shell comprising a main wall, a side wall, and an opening extending from the main wall to the side wall; and a terminal assembly (2) comprising a plurality of metal pins, and a bolt strip (21) holding the plurality of metal pins, the bolt strip comprising a bolt body, wherein the bolt body of the terminal assembly is fitted in the slot of the insulative housing, and the protrusion of the insulative housing engages the opening of the metal shell.
With regard to claim 15, Ju (US 2019.0067854) disclose that  ( please see an annotated Fig.6 below) the plurality of metal pins of the terminal assembly is a first plurality of metal pins (22,2232),
the bolt strip (21) holding the first plurality of metal pins is a first bolt strip, the first bolt strip comprises the bolt body fitted in the slot of the insulative housing, and
the terminal assembly comprises a second plurality of metal pins held by a second bolt strip.

    PNG
    media_image2.png
    450
    615
    media_image2.png
    Greyscale


With regard to claim 16, Ju (US 2019.0067854) disclose that  ( please see an annotated Fig.1below) the first bolt strip (21) comprises a plurality of slots,
the second bolt strip (21)  comprises a plurality of studs, and
the studs of the second bolt strip engage the slots of the first bolt strip.

    PNG
    media_image3.png
    363
    535
    media_image3.png
    Greyscale


With regard to claim 17, Ju (US 2019.0067854) disclose that  ( please see an annotated Fig.6 below) the slot of the lateral side of the body of the insulative housing is a pair of slots,
the bolt body of the bolt strip of the terminal assembly is a pair of bolt bodies, and
the pair of bolt bodies are fitted in the pair of slots, respectively.

    PNG
    media_image2.png
    450
    615
    media_image2.png
    Greyscale


With regard to claim 19, Ju (US 2019.0067854) disclose that  ( please see an annotated Fig.6 above) the protrusion of the body of the insulative housing is a pair of protrusions, each extending from the lateral side and one of two transitional sides of the body of the insulative housing, the opening of the metal shell is a pair of openings, each extending from the main wall to one of two side walls of the metal shell, and the pair of protrusions of the insulative housing engage the pair of openings of the metal shell.
With regard to claim 20,  Ju (US 2019.0067854) disclose that  ( please see an annotated Fig.1 below) the main wall of the metal shell comprises a pair of openings,

    PNG
    media_image4.png
    425
    675
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								7/11/22